F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 9 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GILBERT DIAZ,

                Plaintiff-Appellant,

    v.                                                   No. 02-2215
                                               (D.C. No. CIV-00-862-JP/WWD)
    ALBUQUERQUE, NEW MEXICO                               (D. N.M.)
    POLICE DEPARTMENT; RAY
    BACA; DON MCGRATH, APD
    Officers, individuals performing
    unauthorized acts while on official
    duty; OTHERS YET UNNAMED, all
    individually, jointly and severally,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BRISCOE , PORFILIO , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Gilbert Diaz filed suit against defendants under 42 U.S.C. § 1983,

alleging that they violated his constitutional rights by unlawfully and maliciously

taking him into custody, searching his van, detaining him for several hours,

mistreating him by forcing him to lie on the floor of the police station, and

threatening him. Additionally, plaintiff claims that $200 was missing from his

wallet when he retrieved his personal effects.

      Defendants moved for summary judgment, arguing that the doctrine of

qualified immunity protected them from liability for civil damages. “Qualified

immunity shields government officials performing discretionary functions from

individual liability under 42 U.S.C. § 1983 unless their conduct violates ‘clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Baptiste v. J.C. Penney Co ., 147 F.3d 1252, 1255 (10th Cir. 1998)

(quoting Harlow v. Fitzgerald , 457 U.S. 800, 818 (1982)). In a detailed order

entered on July 18, 2002, the district court granted defendants’ motion.

      “We review the grant . . . of summary judgment de novo, applying the same

legal standard used by the district court. Summary judgment is appropriate if

there is no genuine issue as to any material fact and the moving party is entitled

to a judgment as a matter of law.”   United States v. Simons , 129 F.3d 1386, 1388


                                          -2-
(10th Cir. 1997) (citations omitted). Having carefully reviewed the record on

appeal, the parties’ briefs, and the pertinent case law, we agree with the district

court’s analysis and its conclusions. Accordingly, we AFFIRM the entry of

summary judgment in favor of defendants, for substantially the same reasons set

forth in the order entered by the district court. The mandate shall issue forthwith.


                                                     Entered for the Court



                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -3-